Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Preliminary amendment submitted on 07/23/2021.  By this amendment, original claims 1, 4-8, 11-14 are amended, 15 is canceled and new claims 16-21 are added and therefore, amended claims 1-14, 16-21 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 1-14, 16-21 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior arts of record do not disclose “a method  performed at a transmitter device the method comprising: generating  an encoded vector by encoding  a data vector  representative of payload information,  wherein the encoded vector is representative of the payload information and parity information dependent on the payload information, and  wherein the encoding is mathematically equivalent to  (1) calculating three or more forward error correction (FEC) codewords from the data vector and  (ii) calculating the encoded vector from the three or more codewords, at least one of the codewords being calculated from at least one recursion of a mathematical operation implemented according to a tree structure, and at least one of the codewords comprising more than 6 terms; and transmitting  a signal  representative of the encoded vector over a communication channel” as recited in claim 1.

The prior arts of record do not disclose “a  receiver device comprising:  circuitry configured to determine, from a signal received at the receiver device over a communication channel, a vector estimate representative of payload information and parity information dependent on the payload information; circuitry configured to generate a data vector representative of the payload information by decoding the vector estimate,  wherein the decoding comprises calculating a first codeword estimate from the vector estimate using at least one recursion of a mathematical operation;  decoding a first codeword from the first codeword estimate using a first forward error correction (FEC) code;  calculating a second codeword estimate using the vector estimate and the first codeword; decoding a second codeword from the second codeword estimate using a second FEC code;  calculating a third codeword estimate using the vector estimate and one or both of the first codeword and the second codeword; decoding a third codeword from the third codeword estimate using a third FEC code; and calculating the data vector using a plurality of codewords comprising the first, second, and third codewords, wherein at least one of the plurality of codewords comprises more than 6 terms” as recited in claim 16 and in similar claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111